Case 1:20-cv-01083 ECF No. 1-2, PageID.34 Filed 11/11/20 Page 1 of 234
Case 1:20-cv-01083 ECF No. 1-2, PageID.35 Filed 11/11/20 Page 2 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.36 Filed 11/11/20 Page 3 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.37 Filed 11/11/20 Page 4 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.38 Filed 11/11/20 Page 5 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.39 Filed 11/11/20 Page 6 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.40 Filed 11/11/20 Page 7 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.41 Filed 11/11/20 Page 8 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.42 Filed 11/11/20 Page 9 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.43 Filed 11/11/20 Page 10 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.44 Filed 11/11/20 Page 11 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.45 Filed 11/11/20 Page 12 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.46 Filed 11/11/20 Page 13 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.47 Filed 11/11/20 Page 14 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.48 Filed 11/11/20 Page 15 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.49 Filed 11/11/20 Page 16 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.50 Filed 11/11/20 Page 17 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.51 Filed 11/11/20 Page 18 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.52 Filed 11/11/20 Page 19 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.53 Filed 11/11/20 Page 20 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.54 Filed 11/11/20 Page 21 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.55 Filed 11/11/20 Page 22 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.56 Filed 11/11/20 Page 23 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.57 Filed 11/11/20 Page 24 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.58 Filed 11/11/20 Page 25 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.59 Filed 11/11/20 Page 26 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.60 Filed 11/11/20 Page 27 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.61 Filed 11/11/20 Page 28 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.62 Filed 11/11/20 Page 29 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.63 Filed 11/11/20 Page 30 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.64 Filed 11/11/20 Page 31 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.65 Filed 11/11/20 Page 32 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.66 Filed 11/11/20 Page 33 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.67 Filed 11/11/20 Page 34 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.68 Filed 11/11/20 Page 35 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.69 Filed 11/11/20 Page 36 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.70 Filed 11/11/20 Page 37 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.71 Filed 11/11/20 Page 38 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.72 Filed 11/11/20 Page 39 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.73 Filed 11/11/20 Page 40 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.74 Filed 11/11/20 Page 41 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.75 Filed 11/11/20 Page 42 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.76 Filed 11/11/20 Page 43 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.77 Filed 11/11/20 Page 44 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.78 Filed 11/11/20 Page 45 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.79 Filed 11/11/20 Page 46 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.80 Filed 11/11/20 Page 47 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.81 Filed 11/11/20 Page 48 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.82 Filed 11/11/20 Page 49 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.83 Filed 11/11/20 Page 50 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.84 Filed 11/11/20 Page 51 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.85 Filed 11/11/20 Page 52 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.86 Filed 11/11/20 Page 53 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.87 Filed 11/11/20 Page 54 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.88 Filed 11/11/20 Page 55 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.89 Filed 11/11/20 Page 56 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.90 Filed 11/11/20 Page 57 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.91 Filed 11/11/20 Page 58 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.92 Filed 11/11/20 Page 59 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.93 Filed 11/11/20 Page 60 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.94 Filed 11/11/20 Page 61 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.95 Filed 11/11/20 Page 62 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.96 Filed 11/11/20 Page 63 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.97 Filed 11/11/20 Page 64 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.98 Filed 11/11/20 Page 65 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.99 Filed 11/11/20 Page 66 of 234




                                                                 EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.100 Filed 11/11/20 Page 67 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.101 Filed 11/11/20 Page 68 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.102 Filed 11/11/20 Page 69 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.103 Filed 11/11/20 Page 70 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.104 Filed 11/11/20 Page 71 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.105 Filed 11/11/20 Page 72 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.106 Filed 11/11/20 Page 73 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.107 Filed 11/11/20 Page 74 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.108 Filed 11/11/20 Page 75 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.109 Filed 11/11/20 Page 76 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.110 Filed 11/11/20 Page 77 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.111 Filed 11/11/20 Page 78 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.112 Filed 11/11/20 Page 79 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.113 Filed 11/11/20 Page 80 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.114 Filed 11/11/20 Page 81 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.115 Filed 11/11/20 Page 82 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.116 Filed 11/11/20 Page 83 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.117 Filed 11/11/20 Page 84 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.118 Filed 11/11/20 Page 85 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.119 Filed 11/11/20 Page 86 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.120 Filed 11/11/20 Page 87 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.121 Filed 11/11/20 Page 88 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.122 Filed 11/11/20 Page 89 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.123 Filed 11/11/20 Page 90 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.124 Filed 11/11/20 Page 91 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.125 Filed 11/11/20 Page 92 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.126 Filed 11/11/20 Page 93 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.127 Filed 11/11/20 Page 94 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.128 Filed 11/11/20 Page 95 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.129 Filed 11/11/20 Page 96 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.130 Filed 11/11/20 Page 97 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.131 Filed 11/11/20 Page 98 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.132 Filed 11/11/20 Page 99 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.133 Filed 11/11/20 Page 100 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.134 Filed 11/11/20 Page 101 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.135 Filed 11/11/20 Page 102 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.136 Filed 11/11/20 Page 103 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.137 Filed 11/11/20 Page 104 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.138 Filed 11/11/20 Page 105 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.139 Filed 11/11/20 Page 106 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.140 Filed 11/11/20 Page 107 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.141 Filed 11/11/20 Page 108 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.142 Filed 11/11/20 Page 109 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.143 Filed 11/11/20 Page 110 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.144 Filed 11/11/20 Page 111 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.145 Filed 11/11/20 Page 112 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.146 Filed 11/11/20 Page 113 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.147 Filed 11/11/20 Page 114 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.148 Filed 11/11/20 Page 115 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.149 Filed 11/11/20 Page 116 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.150 Filed 11/11/20 Page 117 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.151 Filed 11/11/20 Page 118 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.152 Filed 11/11/20 Page 119 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.153 Filed 11/11/20 Page 120 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.154 Filed 11/11/20 Page 121 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.155 Filed 11/11/20 Page 122 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.156 Filed 11/11/20 Page 123 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.157 Filed 11/11/20 Page 124 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.158 Filed 11/11/20 Page 125 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.159 Filed 11/11/20 Page 126 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.160 Filed 11/11/20 Page 127 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.161 Filed 11/11/20 Page 128 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.162 Filed 11/11/20 Page 129 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.163 Filed 11/11/20 Page 130 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.164 Filed 11/11/20 Page 131 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.165 Filed 11/11/20 Page 132 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.166 Filed 11/11/20 Page 133 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.167 Filed 11/11/20 Page 134 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.168 Filed 11/11/20 Page 135 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.169 Filed 11/11/20 Page 136 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.170 Filed 11/11/20 Page 137 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.171 Filed 11/11/20 Page 138 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.172 Filed 11/11/20 Page 139 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.173 Filed 11/11/20 Page 140 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.174 Filed 11/11/20 Page 141 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.175 Filed 11/11/20 Page 142 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.176 Filed 11/11/20 Page 143 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.177 Filed 11/11/20 Page 144 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.178 Filed 11/11/20 Page 145 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.179 Filed 11/11/20 Page 146 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.180 Filed 11/11/20 Page 147 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.181 Filed 11/11/20 Page 148 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.182 Filed 11/11/20 Page 149 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.183 Filed 11/11/20 Page 150 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.184 Filed 11/11/20 Page 151 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.185 Filed 11/11/20 Page 152 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.186 Filed 11/11/20 Page 153 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.187 Filed 11/11/20 Page 154 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.188 Filed 11/11/20 Page 155 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.189 Filed 11/11/20 Page 156 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.190 Filed 11/11/20 Page 157 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.191 Filed 11/11/20 Page 158 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.192 Filed 11/11/20 Page 159 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.193 Filed 11/11/20 Page 160 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.194 Filed 11/11/20 Page 161 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.195 Filed 11/11/20 Page 162 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.196 Filed 11/11/20 Page 163 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.197 Filed 11/11/20 Page 164 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.198 Filed 11/11/20 Page 165 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.199 Filed 11/11/20 Page 166 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.200 Filed 11/11/20 Page 167 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.201 Filed 11/11/20 Page 168 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.202 Filed 11/11/20 Page 169 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.203 Filed 11/11/20 Page 170 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.204 Filed 11/11/20 Page 171 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.205 Filed 11/11/20 Page 172 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.206 Filed 11/11/20 Page 173 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.207 Filed 11/11/20 Page 174 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.208 Filed 11/11/20 Page 175 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.209 Filed 11/11/20 Page 176 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.210 Filed 11/11/20 Page 177 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.211 Filed 11/11/20 Page 178 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.212 Filed 11/11/20 Page 179 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.213 Filed 11/11/20 Page 180 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.214 Filed 11/11/20 Page 181 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.215 Filed 11/11/20 Page 182 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.216 Filed 11/11/20 Page 183 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.217 Filed 11/11/20 Page 184 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.218 Filed 11/11/20 Page 185 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.219 Filed 11/11/20 Page 186 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.220 Filed 11/11/20 Page 187 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.221 Filed 11/11/20 Page 188 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.222 Filed 11/11/20 Page 189 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.223 Filed 11/11/20 Page 190 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.224 Filed 11/11/20 Page 191 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.225 Filed 11/11/20 Page 192 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.226 Filed 11/11/20 Page 193 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.227 Filed 11/11/20 Page 194 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.228 Filed 11/11/20 Page 195 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.229 Filed 11/11/20 Page 196 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.230 Filed 11/11/20 Page 197 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.231 Filed 11/11/20 Page 198 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.232 Filed 11/11/20 Page 199 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.233 Filed 11/11/20 Page 200 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.234 Filed 11/11/20 Page 201 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.235 Filed 11/11/20 Page 202 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.236 Filed 11/11/20 Page 203 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.237 Filed 11/11/20 Page 204 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.238 Filed 11/11/20 Page 205 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.239 Filed 11/11/20 Page 206 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.240 Filed 11/11/20 Page 207 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.241 Filed 11/11/20 Page 208 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.242 Filed 11/11/20 Page 209 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.243 Filed 11/11/20 Page 210 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.244 Filed 11/11/20 Page 211 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.245 Filed 11/11/20 Page 212 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.246 Filed 11/11/20 Page 213 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.247 Filed 11/11/20 Page 214 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.248 Filed 11/11/20 Page 215 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.249 Filed 11/11/20 Page 216 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.250 Filed 11/11/20 Page 217 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.251 Filed 11/11/20 Page 218 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.252 Filed 11/11/20 Page 219 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.253 Filed 11/11/20 Page 220 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.254 Filed 11/11/20 Page 221 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.255 Filed 11/11/20 Page 222 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.256 Filed 11/11/20 Page 223 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.257 Filed 11/11/20 Page 224 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.258 Filed 11/11/20 Page 225 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.259 Filed 11/11/20 Page 226 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.260 Filed 11/11/20 Page 227 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.261 Filed 11/11/20 Page 228 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.262 Filed 11/11/20 Page 229 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.263 Filed 11/11/20 Page 230 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.264 Filed 11/11/20 Page 231 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.265 Filed 11/11/20 Page 232 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.266 Filed 11/11/20 Page 233 of 234




                                                                  EXHIBIT 1
Case 1:20-cv-01083 ECF No. 1-2, PageID.267 Filed 11/11/20 Page 234 of 234




                                                                  EXHIBIT 1
